Citation Nr: 1434681	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-35 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bursitis of the right shoulder.

2.  Entitlement to service connection for a right knee iliotibial band disorder.

3.  Entitlement to a higher initial rating for cervical intervertebral disc syndrome (IVDS) with cervical strain (previously cervicalgia), evaluated as non-compensable from June 6, 2008 to January 23, 2009 and as 10 percent disabling thereafter.

4.  Entitlement to a higher initial rating for radiculopathy of the right upper extremity associated with cervical IVDS, evaluated as 50 percent disabling from October 17, 2011 to September 5, 2013, and as 20 percent disabling thereafter.

5.  Entitlement to a higher initial rating for a generalized anxiety disorder, evaluated as 10 percent disabling from June 6, 2008 to September 9, 2013, and as 50 percent disabling thereafter.

6.  Entitlement to a higher initial rating for migraines, evaluated as 10 percent disabling from June 6, 2008 to September 5, 2013, and as 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 2002 to June 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  At that time, the RO granted service connection for cervicalgia, assigned an initial noncompensable disability rating, and for migraine headaches and a general anxiety disorder, each assigned initial 10 percent ratings, and all effective from June 6, 2008.  Service connection was denied for bursitis of the right shoulder and a right knee iliotibial band disorder.  Jurisdiction of the Veteran's case is currently with the VA RO in Roanoke, Virginia.

In a November 2013 rating decision, the RO granted service connection for radiculopathy of the right upper extremity, assigned an initial 50 percent rating, effective October 17, 2011, with a 20 percent rating assigned from September 6, 2013.  The RO also granted a 50 percent rating for the Veteran's generalized anxiety disorder, effective from September 10, 2013, and a 30 percent rating for her migraine headaches, effective from September 6, 2013.  Further, the RO granted a temporary rating of 100 percent for convalescence from cervical IVDS surgery, from April 26 to April 30, 2012, and special monthly compensation based on being housebound, from April 26, 2012 to June 1, 2012.

In April 2014, the Veteran testified during a hearing before the undersigned that was conducted at the Board's main office in Washington, D.C.  A transcript of the hearing is of record.

The issues of entitlement to higher initial ratings for cervical IVDS and right upper extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record at her April 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that she wanted to withdraw her appeal with regard to her claims for service connection for bursitis of the right shoulder and right knee disabilities.

2.  Since the effective date of service connection, the Veteran's generalized anxiety disorder has been manifested by at least occupational and social impairment with reduced reliability and productivity.

3.  Since the effective date of service connection, the Veteran's migraines have been manifested by very frequent completely prostrating and prolonged attacks productive of economic inadaptability.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met as to the claims for service connection for bursitis of the right shoulder and right knee iliotibial band syndrome.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for an initial disability rating of 50 percent, for generalized anxiety disorder, have been met since the effective date of service connection on June 6, 2008.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 3.102, 3.159, 3.321, Part 4, including § 4.7 and Diagnostic Code 9400 (2013).

4.  The criteria for an initial disability rating of 50 percent for migraines have been met since the effective date of service connection on June 6, 2008.  38 U.S.C.A. §§ 1155; 38 C.F.R. 3.102, 3.159, 3.321, Part 4, including § 4.7 and Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn her appeal as to her claims for service connection for bursitis of the right shoulder and right knee iliotibial band syndrome and, hence, there remain no allegations of errors of fact or law for appellate consideration as to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of the claims for service connection for bursitis of the right shoulder and right knee iliotibial band syndrome and they are dismissed.

II. Initial Ratings

A. Duty to Assist

Although a claimant is presumed to be seeking the maximums benefit available by law; she may choose to limit the claim to a lesser benefit.  AB v. Brown, 6 Vet. App. 35 (1993).  In this case the Veteran testified at her hearing that hear appeal would be satisfied by the grant of the 50 percent rating for anxiety disorder and 30 percent for migraines to effective date of service connection.  Her representative indicated that they had discussed this matter.  This decision grants at least that level of benefits.  Hence, it is a full grant of the benefits sought with regard to these issues.

B. Facts and Analysis

Legal Criteria

Disability ratings are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).

Where the question for consideration is propriety of the initial rating "staged ratings" that contemplate variations in the disability since the effective date of service connection are for consideration.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two ratings is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

1. Generalized Anxiety Disorder

Rating Criteria

The General Rating Formula for Mental Disorders, including Diagnostic Code 9400, that evaluates generalized anxiety disorder, provides the ratings for psychiatric disabilities. 

A 10 percent rating is provided for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or, symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32). 

A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different rating levels.). 

A veteran may only qualify for a given disability rating for a mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); 38 C.F.R. §§ 4.126, 4.130. 

Analysis

The assigned GAF scores throughout the appeal period are indicative of moderate to severe disability.  On one occasion, the Veteran was noted to have a GAF of 50, indicative of serious impairment.  This was an isolated finding, and on the most recent VA examination the GAF was 55, indicative of moderate disability.  

The June 2008 and September 2013 VA examination reports reflect symptoms consistent with a 50 percent rating, including chronic sleep impairment, irritability, depressed mood, anxiety, mild memory loss, and panic attacks weekly or less.  In her oral and written statements, the Veteran reported having weekly anxiety attacks.  

In view of the foregoing, the Board concludes that the evidence is at least in equipoise as to whether a 50 percent rating has been warranted throughout the appeal period.  With resolution of reasonable doubt in the appellant's favor, a 50 percent rating under Diagnostic Code 9400 is warranted since June 6, 2008.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

2. Migraines

Rating Criteria

Migraines are evaluated pursuant to Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent rating is warranted if the Veteran has migraines with characteristic prostrating attacks averaging one in two months over the last several months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent rating is warranted if the Veteran has migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id. 

The highest rating available, 50 percent, is warranted if the Veteran has migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating."  and the courts have not undertaken to define "prostrating" for purposes of Diagnostic Code 8100.  See Fenderson v. West, 12 Vet. App. at 119According to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness".

Analysis

The May 2008 pre-discharge VA examination report reflects that the Veteran had severe headaches that caused nausea and light and noise sensitivity.  Her headaches occurred three to four times a week and lasted two to eight hours and her symptoms lasted for several hours that significantly affected her functional activities for which she took prescribed medications.  She reported that she was off work because of migraine headaches that occurred approximately once a month over the past year.  

In her September 2008 statement, the Veteran said that a 20 percent rating was warranted for her headache disability as they were debilitating.  In her September 2009 substantive appeal, she noted that her records showed evidence of prostrating attacks that occurred, on average, at least twice a month, including visits to an Emergency Room.  She had "many missed days of work due to an inability to perform [her] job, drive a car, or...sit in normal lighting without worsening the [headache] attack."  The Veteran took prescribed preventative medications for her headache disability.

The September 2013 VA examination report reflects that the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain, with migraine headaches that occurred more frequently than once a month, that caused nausea, vomiting, sensitivity to light and sound, and changes in vision, for which she took prescribed medication.  She had right-sided head pain that lasted from 1 to 2 days.  The examiner noted that the migraines impacted the Veteran's ability to work.  As examples, the examiner noted that the Veteran's headaches had ended her military career and had an emotional impact, and she was unable to complete assignments when headaches occurred.  

The Veteran submitted credible written statements attesting to the frequency and severity of her headaches, and she offered credible oral testimony regarding her headache disability.  During her April 2014 Board hearing, the Veteran reported having completely prostrating headaches once or twice a week that lasted from four to twelve hours.  See Board hearing transcript at page 13. 

The most recent VA examination shows that the examiner found the Veteran to meet the first element for a 50 percent rating, frequent, completely prostrating and prolonged attacks.  The examiner did not express a specific opinion as to whether there was severe economic inadaptability; but migraines apparently did cut short the Veteran's military carrier, and the frequent attacks prevent her from completing assignments.  This level of disability approximates the criteria for a 50 percent rating under Diagnostic Code 8100.  38 C.F.R. §§ 4.7, 4.21.

Accordingly, the maximum schedular rating of 50 percent is warranted for migraines since June 6, 2008.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.


ORDER

The appeal as to the claims for service connection for bursitis of the right shoulder and right knee iliotibial band syndrome is dismissed.

An initial rating of 50 percent rating is granted for generalized anxiety disorder effective June 6, 2008.

An initial rating of 50 percent rating is granted for migraines effective June 6, 2008.


REMAND

At the September 2013 examination, the mental health examiner indicated that he had reviewed VA treatment records.  The claims folders (paper and electronic) contain no VA treatment records.  Records of private and service department treatment end in October 2011, but the 2013 examiner reported that the Veteran was taking a prescription medication for her psychiatric disability.  VA has a duty to obtain the records of reported treatment.  38 U.S.C.A. § 

In September 2013, the Veteran underwent a VA examination of her cervical spine.  She reported flare-ups that caused stiffness in her shoulder and continued down his back, with arm numbness and tingling in the hand with weakness that affected her ability to hold or grip objects.  

The examiner checked the "Yes" box for functional loss and/or functional impairment of the cervical spine, specifically indicating that there was pain on movement.  The examiner later remarked that there were "contributing factors of pain, weakness, fatigability and/or incoordination and there is additional limitation of functional ability of the cervical spine during flare-ups or repeated use over time.  The degree of [range of motion] loss during pain on use or flare-ups cannot be estimated without resort to mere speculation."

The examiner did not indicate whether there was additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, and pain.  The examination report does not meet the requirements imposed by Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Specifically, in Mitchell, the Court held that, where pain is noted on range of motion testing, the examiner was required to specify whether there was additional functional loss due to pain.  Thus, an addendum opinion must be obtained, or, in the alternative, the Veteran must be afforded a new VA examination.

The Board will defer consideration of the matter of an increased initial rating for right upper extremity radiculopathy pending receipt of the addendum opinion or a new VA examination report.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's VA treatment for her cervical spine disability and radiculopathy since service.

2.  Ask the Veteran to authorize VA to obtain records of any other treatment she has received for the conditions at issue since October 2011.

Request that the physician who performed the September 6, 2013 VA examination provide an opinion as to whether there is any additional functional limitation in terms of the degree of additional limitation due to pain on movement of the Veteran's cervical spine. 

The claims folder and any relevant records in the Veteran's electronic files should be made available for the examiner to review in conjunction with offering an addendum opinion.  If deemed necessary, the Veteran should be scheduled for a VA examination and thereafter an opinion should be proffered.  If the examiner is unable to answer this inquiry, reasons for this inability should be provided.

If the September 6, 2013 VA examiner is unavailable or unable to provide the requested addendum opinion, the Veteran should be afforded a new VA orthopedic examination of her cervical spine.  The examiner should review the claims folder, including relevant records in the electronic files. 

The examiner should report whether there is additional functional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain of the Veteran's cervical spine. 

The examiner should report the additional functional limitation in degrees of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should also note any neurologic impairment associated with the cervical spine disability.  All affected nerves should be noted, and the severity of any associated disability, including that of the right upper extremity, should be noted.

If the examiner is unable to answer these questions, reasons for this inability should be provided.

3.  If any benefit sought on appeal is not granted in full, a supplemental statement of the case should be issued and the appeal should be returned to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


